PER CURIAM.
Petition for writ of certiorari is granted and the circuit court’s order denying petitioners’ motion to dismiss is quashed only insofar as that order concerns the tenant eviction count of respondent’s complaint. The circuit court is directed to transfer the eviction count to the county court.
We have found no Florida law under which the circuit court has jurisdiction of eviction under the present circumstances of this case, albeit existence of such provision would make for judicial and legal economy. We commend the matter to the attention of the legislature.
Pursuant to rule 1.170(j), should there be raised by counterclaim or cross-claim a demand in excess of the county court’s jurisdiction, the action for eviction shall forthwith be transferred back to the circuit court.
DOWNEY, HERSEY and POLEN, JJ., concur.